Citation Nr: 1104752	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-19 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for an undiagnosed illness 
manifested by chronic fatigue, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on three separate periods of active duty: 
September 1978 to May 1984; June 1985 to July 1986; and December 
1990 to April 1991.  His service records reflect that he served 
in Southwest Asia from January 1991 to March 1991 in support of 
Operation Desert Storm, and also served a two-week period of 
active duty for training (ACDUTRA) with the Army Reserve in June 
1996.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
claims for service connection for hypothyroidism and an 
undiagnosed illness manifested by symptoms of chronic fatigue 
(pursuant to 38 U.S.C. § 1117).


FINDINGS OF FACT

1.  The weight of the clinical evidence indicates that 
hypothyroidism had its onset during the Veteran's period of 
active duty from December 1990 to April 1991.

2.  The Veteran served in Southwest Asia from January 1991 to 
March 1991. 

3.  The weight of the clinical evidence indicates that an 
undiagnosed illness manifested by symptoms of chronic fatigue had 
its onset during the Veteran's period of active duty from 
December 1990 to April 1991.


CONCLUSIONS OF LAW

1.  Hypothyroidism was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2010).  

2.  An undiagnosed illness manifested by symptoms of chronic 
fatigue was incurred in active military service in Southwest 
Asia.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As will be further discussed below, the Veteran's claims of 
entitlement to service connection for hypothyroidism and an 
undiagnosed illness manifested by symptoms of chronic fatigue are 
being granted in full.  Therefore, the Board finds that any error 
related to the Veterans Claims Assistance of Act of 2000 (VCAA) 
(Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) with regard to these claims is rendered moot by this fully 
favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, there is 
no need to engage in any analysis with respect to whether the 
requirements of the VCAA have been satisfied concerning the 
claims on appeal.

(a.)  Entitlement to service connection for hypothyroidism.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2010).

With chronic disability or disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 (2010)) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of endocrine dysfunction in service will 
permit service connection for hypothyroidism as a chronic 
disability, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
When the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted during 
service (or in the presumptive period) is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Veteran's service treatment records for all three periods of 
active service indicate no treatment for, or diagnosis of a 
chronic disorder involving his endocrine system, including his 
thyroid gland.  Post-service medical records following his 
separation from his final period of active duty in April 1991 
indicate onset of hypothyroidism in 1994, which did not respond 
well to synthetic thyroid hormone therapy.  Private and VA 
records dated from 1997 to 2007 demonstrate ongoing treatment for 
hypothyroidism, which was deemed likely to be the result of 
Hashimoto's disease (clinically defined as an autoimmune disorder 
of unknown cause).

The Veteran's service records and employment history reflect that 
he received training as a medic and then later as a practical 
nurse during active duty, and that in civilian life he was 
employed until recently as a Licensed Practical Nurse.  His 
academic accreditation includes an Associates Degree, a Bachelors 
Degree, and a Masters Degree.  The Veteran's general factual 
contention is that he experienced active or prodromal symptoms of 
his hypothyroidism during his last period of military service. 

In a June 2007 written statement, a VA staff physician presented 
the following nexus opinion, as relevant, regarding the Veteran's 
hypothyroidism:

I have reviewed (the Veteran's) Service medical 
records and taken a detailed history of his symptoms 
and ailments.  It is my opinion that his current 
disabilities and symptoms experienced began during his 
military service.  (The Veteran) was well and in 
(December) 1990, was stationed in Saudi Arabia during 
the first Gulf War and remained there as an Active US 
Army Reservist for approximately 4 months.  After 
returning from the war, he began with symptoms of 
weakness, fatigue and general malaise 6 months later.  
In 1994 he was diagnosed with a low thyroid by a 
private physician and began on thyroid replacement 
therapy.  He continued with symptoms of fatigue and 
weakness in spite of his treatment for his thyroid.  

As a former US Army Physician who served during the 
period when the first Gulf War took place, I remember 
very well how our service members who returned from 
that war complained. . . of similar symptoms as (the 
Veteran).  In this case there is a clear cause-effect 
relationship which enables me to reach the conclusion 
that his (hypothyroidism) symptoms, more likely than 
not, began during his military service years.

The elements of a claim for service connection are as follows: To 
establish direct service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.   See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In the present case, the Veteran has met all three elements of a 
service connection claim as prescribed by the pertinent caselaw.  
There is a clinical diagnosis of current chronic disability 
(i.e., hypothyroidism).  The Veteran has presented general 
statements of continuity of hypothyroidism symptomatology 
(primarily weakness and fatigue) since service, and not only is 
he competent to report these subjectively perceivable symptoms 
(See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)), but 
his nexus statements in his capacity as a trained medical 
professional (i.e., a LPN) must also be given their due weight as 
probative evidence (See Pond v. West, 12 Vet. App. 341 (1999).  
Lastly, a VA physician has presented a nexus opinion linking the 
Veteran's hypothyroidism to his last period of active service, 
which is predicated on the VA physician's review of the Veteran's 
pertinent clinical history and supported by a medical rationale 
based on his own professional expertise and experience.  
Therefore, resolving any doubt that may exist in the claimant's 
favor, service connection for hypothyroidism is granted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

(b.)  Entitlement to service connection for an undiagnosed 
illness manifested by chronic fatigue, pursuant to 38 U.S.C. § 
1117.

Specific to Persian Gulf War service, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms, to include, but not limited to, 
signs or symptoms involving skin; muscle or joint pain; 
neurologic signs or symptoms; neuropsychologic signs or symptoms; 
sleep disturbances; or gastrointestinal signs or symptoms.  The 
chronic disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and must not be 
attributed to any known clinical disease by history, physical 
examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b) (2010).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 
38 C.F.R. § 3.317(d).  The Veteran served in Southwest Asia from 
January 1991 to March 1991 and qualifies as a Persian Gulf 
veteran.

In changes to the statute, effective March 1, 2002, the term 
"chronic disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed illness, (b) 
a medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
(c) any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  38 
U.S.C.A. § 1117(a)(2)(B) (West 2002).  Effective June 10, 2003, 
VA promulgated revised regulations to, in part, implement these 
statutory changes.  See 68 Fed. Reg. 34539-34543 (June 10, 2003).

For purposes of this section, the term "medically unexplained 
chronic multisymptom illness" means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as fatigue, 
pain, disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  38 
C.F.R. § 3.317(a)(2)(ii) (2010).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4) (2010).

As relevant, the Veteran's service treatment records show 
treatment in the late 1970s and early 1980s for symptoms of 
malaise associated with acute upper respiratory infections, viral 
illness, and gastroenteritis.  Records pertinent to his third and 
final period of active duty are negative for any complaints of 
fatigue.

Thereafter, the Veteran presents factual assertions of onset and 
continuity of persistent fatigue, weakness, and malaise separate 
and apart from hypothyroidism since his last period of military 
service.

Post-service private and VA medical records dated from 1997 to 
2007 reflect treatment for a constellation of symptoms manifested 
primarily by malaise, weakness, fatigue, and extremely reduced 
energy.  The records show that the Veteran was provided with 
neurological examinations and sleep study tests, all of which 
showed normal neurological findings and no evidence of sleep 
apnea.  A VA psychiatric evaluation in August 2005 revealed Axis 
I diagnoses of adjustment disorder with depressed mood and 
anxiety, but these were clinically attributed to being the result 
of the Veteran's chronic fatigue and physical disabilities and 
diseases, and not productive of the chronic fatigue symptoms.  
Significantly, an August 2005 VA Gulf War examination noted that 
the Veteran had an active diagnosis of hypothyroidism at the 
time, but nevertheless diagnosed the Veteran with chronic fatigue 
syndrome of unknown etiology.  The physician at the time did not 
associate the Veteran's chronic fatigue syndrome with his 
hypothyroidism, but was reluctant to express any nexus opinion 
regarding its relationship to service without having to resort to 
speculation.

In a June 2007 written statement, a VA staff physician presented 
the following nexus opinion, as relevant, regarding the Veteran's 
chronic fatigue:

I have reviewed (the Veteran's) Service medical 
records and taken a detailed history of his symptoms 
and ailments.  It is my opinion that his current 
disabilities and symptoms experienced began during his 
military service.  (The Veteran) was well and in 
(December) 1990, was stationed in Saudi Arabia during 
the first Gulf War and remained there as an Active US 
Army Reservist for approximately 4 months.  After 
returning from the war, he began with symptoms of 
weakness, fatigue and general malaise 6 months later.  
He was (later) diagnosed with Chronic Fatigue Syndrome 
(in approximately 1997) by his (primary care 
physician), who possessed personal expertise with 
these cases.  

As a former US Army Physician who served during the 
period when the first Gulf War took place, I remember 
very well how our service members who returned from 
that war complained. . . of similar symptoms as (the 
Veteran).  In this case there is a clear cause-effect 
relationship which enables me to reach the conclusion 
that his (chronic fatigue) symptoms, more likely than 
not, began during his military service years.

The Board has considered the foregoing evidence and finds that 
the medical facts establish that the Veteran has a current 
undiagnosed illness manifested by symptoms of chronic fatigue, as 
recognized by the applicable regulation.  The clinical evidence 
submitted by the Veteran, in particular the VA staff physician's 
opinion of June 2007, also objectively establishes a link between 
this disability and his period of service in Southwest Asia in 
1991.  Thus, resolving all doubt in favor of the Veteran, the 
Board concludes that the evidence is in support of his claim of 
entitlement to service connection an undiagnosed illness 
manifested by chronic fatigue.  The appeal in this regard is 
therefore granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypothyroidism is granted.

Service connection for an undiagnosed illness manifested by 
chronic fatigue is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


